In re Anthony Paul Caminita; — Plaintiff; Applying For Supervisory and/or Remedí*580al Writs, Parish of St. Tammany, 22nd Judicial District Court Div. B, No. 531694.
Granted for the sole purpose of transferring the application to the district court for enforcement of its order of May 8, 2014, in which it granted relator’s motion for production of documents and directed that he receive a copy of the Boykin colloquy transcript; the bill of information; the uniform commitment order; and the minute entries. See e.g., State ex rel. Withers v. State, 08-1165 (La.6/20/08), 983 So.2d 1262; State ex rel. Brantley v. State, 06-0120 (La.8/18/06), 935 So.2d 132.